Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed November 3, 2020, is a reissue of U.S. Patent 10,399,977 (hereafter the '977 patent), which issued from U.S. application Serial No. 16/114,198 (the ‘198 application) with claims 1-24 on September 3, 2019.
	As set forth in the Office Action mailed 07/15/2022, correction of chemical formulas (XI) and (XII) in the specification and claims is a matter of correcting an obvious error, not one of broadening.  Formulas (XI) and (XII) were known in the art as evidenced by the known process scheme discussed at col. 2, line 4 through col. 4, line 25 of the ‘977 patent specification.

Rejections Overcome
	The rejection of claims 2, 4, 6-15, 17-24 and 28 under 35 USC 112(b) has been overcome by Applicant’s amendment of the claims.
	The non-statutory double patenting rejection over U.S. patent 10,059,707 and the provisional non-statutory double patenting rejection over serial No. 17/002,115 have been overcome by the Terminal Disclaimer filed 10/17/2022.

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-30 directed to processes of preparing a compound, a compound, a medicament, and a method for treatment.  Claims 1, 17, 25 and 28-30 are reproduced below from the amendment filed 10/17/2022.


    PNG
    media_image1.png
    468
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    203
    501
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    489
    631
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    332
    619
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    326
    642
    media_image5.png
    Greyscale



	17. (Original)  A process for preparing a compound of formula (I)

    PNG
    media_image6.png
    421
    645
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    355
    644
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    60
    641
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    538
    631
    media_image9.png
    Greyscale



Defective Reissue Declaration and Claim Rejection - 35 USC § 251
The reissue oath/declaration filed with this application is defective for the following reasons. See 37 CFR 1.175 and MPEP § 1414.
The error set forth in the reissue declaration filed 10/17/2022 is as follows:
Formulas (XI) and (XIl) are incorrect in some instances in the specification and in claims 3-5 and 7-15.  Claims 21-24 are defective for claiming less than patentee had the right to claim in the patent. Claims 21-24 claim processes for obtaining the isolated compound of formula I as crystalline polymorph I.  Claims 21-24 are defective in not claiming a broader process for obtaining the polymorph I. Also, claims 21-24 are defective for claiming processes for obtaining crystalline polymorph I, and failing to claim the isolated crystalline polymorph I itself, medicaments thereof, and methods of treatment herewith.

As noted above, the correction of chemical formulas (XI) and (XII) in the specification and claims is a matter of correcting an obvious error, not one of broadening.  Formulas (XI) and (XII) were known in the art as evidenced by the known process scheme discussed at col. 2, line 4 through col. 4, line 25 of the ‘977 patent specification.  
However, as noted in the error statement, there is broadening.  As set forth in MPEP 1412.03(V)(A), the inventor’s oath or declaration must identify a specific [issued] claim that the application seeks to broaden. See 37 CFR 1.175(b).  A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.”  See also MPEP 1414(II).  As further noted in MPEP 1414(II), “[i]n identifying the error [in the issued claim to be broadened], it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration.”
Identification of issued claims 21-24 as the claims to be broadened is improper since they are dependent claims, not independent claims, and thus include all of the limitations of their respective independent claims, i.e., claims 4, 3, 2 and 1, respectively.  See MPEP 1412.02(II).  Any broadening is with respect to independent claims 1-4.
Furthermore, the recitation “not claiming a broader process for obtaining the polymorph I” is insufficient for error since the recitation does not identify a single word, phrase, or expression in the original claim, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP 1414(II).
Additionally, the recitation “failing to claim the isolated crystalline polymorph I itself, medicaments thereof, and methods of treatment herewith” is improper.  As noted below in the rejection of claims 25-27, 29 and 30 under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent, failure to present claims directed to the isolated crystalline polymorph I, medicaments thereof, and methods of treatment is not an error correctable by the current reissue application.

Claims 1-30 are rejected as being based upon a defective reissue  declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.  

Claims 25-27, 29 and 30 are rejected under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent.  See MPEP 1412.01(I).
The ‘977 patent issued from application Serial No. 16/114,198 (the ‘198 application), which is a continuation of application Serial No. 15/329,043 (the ‘043 application), which issued as U.S. patent 10,059,707 (the ‘707 patent).
During prosecution of the ‘043 application, the Examiner made a Restriction Requirement (hereinafter “Restriction”) on 07/07/2017 with respect to claims 1-24 based on the following four groups:
“Group I, claims 1-3, 6 and 7, drawn to a compound of formula I in crystalline form of polymorph l. 
Group Il, claim 4, drawn to a process of preparing a compound of formula (I) in crystalline form of polymorph I. 
Group Ill, claim 9, drawn to a method of [treatment of cardiovascular disorders] using a compound of claim 1. 
Group IV, claim 10-24, drawn to a process of preparing a compound of formula (I).”
On p. 4 of the Restriction, the Examiner provided the reason for insisting on restriction: “In the instant application, the related technical feature of Groups I-IV is the compound of formula I.  The related technical feature is known in the art and, therefore, does not constitute a special technical feature.  See references cited in the International Search Report submitted January 25, 2017.”
On 09/07/2017, Applicant elected Group IV directed to the process of preparing a compound of formula (I), and filed an amendment that cancelled claims 1-24 and presented new claims 25-48.  In the Remarks filed 09/07/2017 accompanying the election and amendment, Applicant stated the following:
Applicant respectfully disagrees [with the restriction requirement].  Nevertheless, to be responsive, Applicant elects Group IV, directed to a process of preparing a compound of formula (I).  After entry of this amendment, at least claims 25-44 are within the elected restriction group.  Claims 45-48 are dependent from claims within Group IV and further recite steps to form a compound of formula (I) in crystalline form of polymorph (I).  It is urged that these claims be considered together with the claims in Group IV (which are directed to preparing a compound of formula (l)).  Consideration of both sets of claims would not be burdensome on the Patent Office.  Claims 45-48 depend from claims within the elected restriction group and, like the elected claims, also recite processes of preparation.  Also, the subject matter of claims 45-48 is sufficiently close to the subject matter of the claims from which they depend to make examination of all the claims reasonable.

	In an Office Action mailed 10/19/2017, the Examiner considered Applicant’s response filed 09/07/2017 to the Restriction to be non-responsive but nonetheless proceeded with prosecution and stated the following: “Original claims 1-25 [sic, 1-24] were drawn to specific crystalline forms of a compound of polymorph I and methods of preparing the specific polymorphic forms.  The newly submitted claims are drawn to a method of preparing the compound generally; not limited by the polymorphic form.  Accordingly, Applicant’s response to the July 7, 2017, Restriction Requirement is considered nonresponsive.  Nonetheless, in order to advance prosecution claims 25-45 [sic, 25-48] have been examined below.” (See p. 2 of the Office Action).
 	Claims 25-48 subsequently issued as claims 1-24 of the ‘707 patent without any further amendment.  None of claims 1-24 in the ‘707 patent are directed to a compound as per non-elected Group I, a medicament comprising the compound, or a method for treatment of cardiovascular disorders as per non-elected Group III.
	The ‘198 application was subsequently filed on 08/27/2018 as a continuation of the ‘043 application with the same twenty-four claims that were restricted into four groups in the Restriction in the ‘043 application.  Prior to an Office action, Applicant, on 09/14/2018, cancelled claims 1-24 and presented claims 25-48, which correspond with and are very similar to the method of preparing in claims 1-24 that issued in the ‘707 patent.  Claims 25-48 of the ‘198 application subsequently issued as claims 1-24 of the ‘977 patent.  Like the ‘707 patent, none of claims 1-24 in the ‘977 patent are directed to a compound as per non-elected Group I, a medicament comprising the compound, or a method for treatment of cardiovascular disorders as per non-elected Group III.
As set forth in MPEP 1412.01(I):
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.  A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251.  See In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978).  In this situation, the reissue claims should be rejected under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent.  Compare with In re Doyle, 293 F.3d 1355, 63 USPQ2d 1161 (Fed. Cir. 2002) where the court permitted the patentee to file a reissue application to present a so-called linking claim, a claim broad enough to read on or link the invention elected (and patented) together with the invention not elected. The non-elected invention(s) were inadvertently not filed as a divisional application.

Reissue claims 25-27, 29 and 30 are directed to a compound of formula (I) in crystalline form of polymorph (I) (claims 25-27), a medicament comprising the compound (claim 29) and a method of using the compound for treatment of cardiovascular disorders (claim 30).   Like the compound of formula I in crystalline form of polymorph l of non-elected Group I and the method of treatment of cardiovascular disorders in non-elected Group III, the subject matter of reissue claims 25-27 and 30 would not have been examined with the elected subject matter of Group IV, and thus, claims 25-27, 29 and 30 cannot be obtained through reissue.
As stated above, a restriction requirement was made in the ‘043 application, Applicant permitted the elected method of making claims to issue in each of the ‘707 and ‘977 patents without filing a continuing application on non-elected invention(s), or on non-claimed patentably distinct subject matter, such as the compound and composition in reissue claims 25-27 and 29 and the method of using the compound as in reissue claim 30.  The reissue applicant’s failure to timely file a continuing application to present reissue claims 25-27, 29 and 30 is thus not a defect in the original patent or an error in obtaining the original patent.  Accordingly, such is not correctable by reissue of the original patent under 35 U.S.C. 251.  Thus, claims 25-27, 29 and 30 are not further treated on the merits.

Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive.
Reissue Declaration:
With respect to the rejection of claims 1-30 under 35 USC 251 as being based upon a defective reissue declaration, Applicant argues that they submitted a reissue declaration (filed 10/17/2022) that identifies claims Applicant wants to broaden (Remarks, p. 44).
As discussed above, the reissue declaration submitted 10/17/2022 is defective because the identified claims are dependent claims not independent clams, and the reissue declaration does not identify a single word, phrase, or expression in the original claim, and how it renders the original patent wholly or partly inoperative or invalid.

Rejection of claims 25-27, 29 and 30 under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent:
	Applicant cites an unpublished CAFC decision, i.e., In re Swartzel, and argues that the Orita doctrine has been narrowly construed to require a clear restriction requirement (Remarks, pp. 45-46).  Applicant argues that in Swartzel, claims that had been refused entry in the original prosecution were allowed to be part of the reissue application even though the USPTO argued that the refusal was “tantamount” to a restriction requirement (Remarks, p. 46).  Applicant further argues that the restriction requirement in the ‘043 application was never made final, and thus, the “divisional doctrine” in Orita does not apply.
	Applicant’s arguments are unpersuasive.  The fact pattern in Swartzel is distinguished from the instant case.  In Swartzel, the Examiner denied entry of an amendment that canceled all process claims and added product-by-process claims in their place.  Swartzel and his attorney admitted that they did not understand how the PTO interprets product-by-process claims, and that on appeal he was informed by the examiner that the PTO treats product-by-process claims as product claims without regard to process limitations.  Swartzel did not believe that a divisional application could be filed because of his erroneous factual belief that others had created the product first. Declaratory evidence was also provided establishing that Swartzel and his representative misunderstood the scope of the product by process claims.  The CAFC ruled that “Swartzel cannot be said to have intentionally forfeited claims covering the liquid whole egg product.  He did not understand that to be the scope of the unentered claims when he forfeited them.”
	In the instant case, there was a restriction requirement rather than an action by the Office “tantamount” to a restriction requirement, and there is no evidence that Applicant misunderstood how the claims of the restricted groups would be interpreted.
As noted above in response to the restriction requirement, Applicant elected Group IV directed to the process of preparing a compound of formula (I), and filed an amendment that cancelled all claims, i.e., claims 1-24, and presented new claims 25-48 directed to processes for preparing compounds.  In the remarks (filed 09/07/2017) accompanying Applicant’s election, Applicant stated that new claims 25-44 are “within the elected restriction group” and that claims 45-58 are process of preparation claims that depend from claims within the elected restriction group.
There was no need for the Examiner to make the restriction requirement “final” since Applicant acquiesced to the restriction requirement by cancelling all claims to the non-elected groups.  In the Remarks accompanying the election, Applicant did not provide any reasons why the restriction requirement was in error.  Claims 25-48 subsequently issued as claims 1-24 of the ‘707 patent without any further amendment.  None of claims 1-24 in the ‘707 patent are directed to a compound as per non-elected Group I, a medicament comprising the compound, or a method for treatment of cardiovascular disorders as per non-elected Group III.  By acquiescing to the examiner's restriction requirement, and failing to file divisional applications on the subject matter of non-elected claims, Applicant foreclosed (because that was not error) their right to claim that subject matter.
Furthermore, to the extent Applicant has any concerns with the propriety of the restriction requirement (e.g., due to said finality), as noted in the In re Watkinson, 900 F.2d 230, 14 U.S.P.Q.2d 1407 (Fed. Cir. 1990)(emphasis added), “we reject Watkinson's argument and hold that the failure to file a divisional application, regardless of the propriety of the underlying restriction requirement, is not an error correctable by reissue under 35 U.S.C. § 251.”
Accordingly, the rejection of claims 25-27, 29 and 30 under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent is maintained.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,399,977 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Signed:


/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991       

/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991  

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991